Appeal by defendant (1) from a judgment of the Supreme Court, Kings County, rendered December 11, 1973, convicting him of robbery in the first and second degrees, burglary in the first degree and grand larceny in the second degree, upon a jury verdict, and imposing sentence and (2) from a judgment of the same court, rendered December 27, 1973, convicting him of violation of probation, after a hearing, and imposing sentence. Judgments affirmed. In view of the fact that the testimony, the receipt of which is now urged as error, went in without objection, and the further fact that the penny jar mentioned therein was never received in evidence, there was no reasonable probability that the error might have contributed to defendant’s conviction (see People v Crimmins, 36 NY2d 230). The objection to the receipt of the testimony and the motion for a mistrial, based thereon, came too late. Latham, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.